DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Adhesive – claim 5

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "38" have both been used to designate the jacket.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao et al., US PGPub 2018/0305182.

    PNG
    media_image1.png
    371
    463
    media_image1.png
    Greyscale

Regarding claim 1, Zhao et al. discloses an elevator load bearing member (16), comprising: a unidirectional weave of a plurality of load bearing fibers (42,46) including at least a first material (material of 42) and a second material (material of 46), a melting point of the first material is higher than a melting point of the second material (see [0041] – when cord is heated second fiber melts to impregnate first fiber), wherein the plurality of load bearing fibers (42,46) are bonded together by at least some of the second material (as described above) that is at least partially melted (as described in [0042]; and a coating (44, 28) over the plurality of load bearing fibers (42,46). 
Regarding claim 2, Zhao et al. discloses the elevator load bearing member (16) of claim 1, wherein the first material (as described above) comprises a first type of polymer (see [0037]); the second material (as described above) comprises a second type of polymer (see [0037]); at least some of the load bearing fibers (42) comprise the first type of polymer (as described above); and at least some others of the load bearing fibers (46) comprise the second type of polymer (as described above).
Regarding claim 4, Zhao et al. discloses the elevator load bearing member (16) of claim 1, wherein the coating (44, 28) comprises a jacket (28, see [0034]) that defines a traction surface (30) of the elevator load bearing member (16).
Regarding claim 5, Zhao et al. discloses the elevator load bearing member (16) of claim 4, wherein the jacket (28) comprises a thermoplastic material (see [0034]); and the coating (44) comprises an adhesive (see [0038]) between the thermoplastic material (as described above) and at least some of the load bearing fibers (46,46).
Regarding claim 9, Zhao et al. discloses the elevator load bearing member (16) of claim 1, wherein the first material comprises (as described above) at least one of carbon, liquid crystal polymer, aramid, polyhydroquinone-diimidazopyridine, polybenzimidazole, polypyridobisimidazole and polybenzoxazole; and the second material (as described above) comprises at least one of ultrahigh molecular weight polyethylene and ultrahigh molecular weight polypropylene (see [0037]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al.
Regarding claims 6-8, Zhao et al. discloses the elevator load bearing member (16) of claim 1 but does not specify the ratio of the first material to the second material.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ the specified ratios since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified ratios in order to optimize the strength and durability of the belt for a specific elevator application.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3, including every structural element recited in the claims, especially, the configuration wherein at least some of the load bearing fibers comprise the first material and the second material.
None of the references of the prior art teach or suggest the elements of the elevator belt as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator belt in the manner required by the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654